Exhibit 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ORAMED
PHARMACEUTICALS INC. IF PUBLICLY DISCLOSED. OMISSIONS ARE DENOTED IN BRACKETS
WITH ASTERISKS THROUGHOUT THIS EXHIBIT.

 

 

 

 

 

 

 

 

CLINICAL RESEARCH ORGANIZATION SERVICES AGREEMENT

 

 

 

 

By and Between

 

 

 

Oramed Ltd.

 

and

 

Integrium, LLC

 

 

 

 

 

 

 

Effective Date: January 15, 2020

 

 

 

 

 

 

 

 

 

 

 

Integrium, LLC. Confidential

 

CRO Agreement

 

EFFECTIVE DATE: January 15, 2020

 

Name and Address of the Contact for Integrium, LLC

 

Name: Jessica Coutu     Title: Sr. V.P. of Clinical Operations     Address: 100
East Hanover Avenue, Suite 401   Cedar Knolls, NJ 07927     Telephone: (908)
357-2010     Cell Phone: (908) 458-3058     e-mail: jessica.coutu@integrium.com

 

Name and Address of the Contact for Oramed Ltd.

 

Name: Dr. Miriam Kidron     Title: Chief Medical and Technology Officer    
Address: Hi-Tech Park 2/4 Givat-Ram,   P.O. Box 39098   Jerusalem, 91390, Israel
    Telephone: 972 2 566001     Facsimile: 972 2 566004     e-mail:
miriam@oramed.com

 

Project: Oramed Ltd.

               ORA-D-013-2



Page 2 

 

 



Integrium, LLC. Confidential



 

INDEX

 

1. Term 4       2. Scope of Work 4       3. Conditions of Work/Sponsor
Responsibilities 4       4. Compensation 5       5. Representations of CRO 6    
  6. Confidentiality 7       7. Conflicts of Interest 8       8. Independent
Contractor 9       9. Tax Reporting and Payment 9       10. Ownership,
Disclosure and Transfer of Developments and Study Data 10       11. Relationship
with Investigators 11       12. Indemnification 12       13. Limitation of
Liability 13       14. Insurance 14       15. Termination 14       16. Personnel
Recruitment 15       17. Equal Opportunity / Affirmative Action 15       18.
Miscellaneous Provision 15

 

Exhibit 1 Protocol Exhibit 2 Study Specifications: Assumptions, Timeline and
Task Ownership Matrix Exhibit 3 Study Budget Exhibit 4 Payment Schedule Exhibit
5 Transfer of Regulatory Obligations

 

Project: Oramed Ltd.

               ORA-D-013-2



Page 3 

 

 

Integrium, LLC. Confidential

 

Oramed Ltd. (“Sponsor”), an Israeli company, with principal offices at Hi-Tech
Park 2/4 Givat-Ram, P.O. Box 39098, Jerusalem, 91390, Israel and Integrium, LLC,
(“Integrium”), a California limited liability company, located at 14351 Myford
Road, Suite A, Tustin, California, 92780, hereby agree as follows:

 

1.Term

 

1.1The term of this Agreement shall be for the period beginning January 15, 2020
and ending upon the satisfactory performance of all the Services (as defined
herein) unless terminated sooner as provided herein. The initial term of this
Agreement was for the period beginning as of January 15, 2020 and ending on
April 28, 2020 (the “Initial Term”) during which Start-up activities for the
Project were initiated. This Agreement now represents the US portion of the
study in its entirety. Any previous payments for the ORA-D-014 Start-up are
incorporated and reconciled herein and represented in the payment schedule.

 

2.Scope of Work

 

2.1Sponsor is conducting a Study pursuant to Protocol No. ORA-D-013-2,
(“Protocol”) entitled “A Double-Blinded, Placebo-controlled, Multi-center
Randomized, Phase 3 Study to Evaluate the Efficacy and Safety of ORMD-0801 in
Subjects with Type 2 Diabetes Mellitus with Inadequate Glycemic Control on
Metformin Monotherapy.” (the “Study”).

 

2.2Integrium shall perform services (“Services”) as required for the execution
of the Protocol according to the Study Specifications (Study Assumptions,
Timeline and Task Ownership Matrix), Exhibit 2, attached hereto and made fully a
part hereof. The designation of personnel to perform the services, shall be
within Integrium’s discretion, but Sponsor reserves the right, at its sole
discretion, to reject any personnel so designated by Integrium, and require
replacement of such personnel. Prior to performing the Services under this
Agreement, Integrium will inform Sponsor of the identity of the personnel
designated and Integrium shall make reasonable efforts to assure that the
personnel designated to perform the Services shall not be changed until the
Services are completed; provided, however, that where any such personnel ceases
to be employed by Integrium, Integrium shall promptly notify Sponsor of such
cessation and use its best efforts to locate replacement personnel acceptable to
Sponsor.

 

3.Conditions of Work/Sponsor Responsibilities

 

3.1In order for Integrium to perform the Services properly and timely, unless
otherwise agreed in writing, Sponsor shall provide Integrium with those
materials and take those actions as described in the Study Specifications, set
out in Exhibit 2 attached hereto and made a part hereof. In addition, Sponsor
shall cause all Sponsor contracted designees to (i) reasonably cooperate with
Integrium, and (ii) perform their services and supply to Integrium their study
materials and deliverables in a timely manner. Any failure under this Section
3.1 shall not constitute a breach of this Agreement by Sponsor but may require
changes in the budget/compensation and/or timelines for the Services in
accordance with Section 4.3.

Project: Oramed Ltd.

               ORA-D-013-2



Page 4 

 

 

Integrium, LLC. Confidential

 

3.2Sponsor and/or its representatives may, during the Term, visit Integrium’s
facilities (and those of Integrium’s approved contractors) at reasonable times
and with reasonable frequency during normal business hours to (i) observe the
progress of the Study at Integrium’s facilities and all Study sites (it being
clarified that Integrium shall ensure that Sponsor has such rights viz-a-viz
each Study site), (ii) monitor the accuracy and completeness of the Services,
including, but not limited to, quality control and assurance, and/or (iii)
review the responsibilities and/or performance obligations of Integrium
personnel. Integrium will assist Sponsor in scheduling such visits and will make
records and any other relevant information available to Sponsor and/or its
representatives.

 

3.3Both Sponsor and Integrium enter into the Agreement for the express purpose
of transferring from Sponsor to Integrium the responsibilities and obligations
of a Sponsor to conduct, coordinate, manage, and/or develop the Study in
accordance with United States Food and Drug Administration (“FDA”) regulations
set forth in 21 CFR Section 312, Subpart D, as such may be amended from time to
time. Accordingly, if Sponsor is transferring to Integrium the responsibility
for various regulatory responsibilities under the U.S. laws and regulations as
set forth in Exhibit 5 (sample form), a Transfer of Regulatory Obligations Form
will be completed. Any regulatory responsibilities not specifically stated as
transferred to Integrium shall remain the regulatory responsibility of Sponsor.
Sponsor shall file the Transfer of Regulatory Obligations with the FDA or as
otherwise required by law or regulation. If an amendment to this Agreement
affects the scope of regulatory obligations that have been transferred to
Integrium, Integrium and Sponsor shall execute a corresponding amendment. Such
amendment shall be filed by Sponsor with the appropriate government bodies.

 

4.Compensation

 

4.1In consideration for Integrium’s satisfactory performance of any and all of
the Services, Sponsor shall pay Integrium a fee in the amount and on the terms
specified in Exhibit 3 (the “Study Budget and Payment Schedule”) attached hereto
and made fully a part hereof. All fees will be invoiced by Integrium and Sponsor
shall pay each invoice within thirty (30) days of receipt. If any portion of an
invoice is disputed, then Sponsor shall pay the undisputed amounts as provided
above and the parties will use good faith efforts to reconcile the disputed
amount as soon as practicable. If any undisputed invoice is not paid within
forty-five (45) days Sponsor will be considered in material breach. If the
breach is not cured within ten (10) days of written notice thereof provided by
Integrium, Integrium will suspend all activity until the breach is cured. If any
breach extends beyond forty-five (45) days Integrium will terminate this
Agreement. Any 3rd Party Vendor late fee charges resulting from Sponsor delays
in providing payment to Integrium will be passed on to Sponsor.

 

4.2Any statement or invoice for services or expenses shall be stated with
sufficient specificity for Sponsor to be able to determine the services
performed, the work done, the related charges, and summary of pass through
expenses.

Project: Oramed Ltd.

               ORA-D-013-2



Page 5 

 

 

Integrium, LLC. Confidential

 

4.3Any material change in the Services, or the Assumptions set out in Exhibit 2
(including, but not limited to, changes in an agreed starting date or suspension
of the Study by the Sponsor) may require changes in the budget/compensation
and/or timelines and shall require a written amendment to this Agreement. Each
amendment shall detail the changes to the Services, Conditions, Compensation,
Timeline or other matter. Sponsor agrees that it will not unreasonably withhold
approval of an amendment even if it involves a fixed price contract if the
proposed changes in compensation or timelines result from, among other
appropriate reasons, changes in the assumptions upon which current compensation
or timelines were based. Integrium shall not implement any change in the Project
scope without Sponsor’s prior written approval. Integrium reserves the right to
postpone effecting material changes in the Project’s scope until such time as
the parties agree to and execute the corresponding Change Order.

 

5.Representations of CRO

 

5.1Integrium represents that it has the requisite facilities, equipment, and
personnel with the requisite expertise, experience and skill, to render the
desired Services, and it shall render the Services, in a timely, competent and
efficient manner. Integrium further represents that the Services to be provided
pursuant to this Agreement will represent Integrium’s best efforts and will be
of the highest professional standards and quality. Integrium further represents
that it shall abide by all laws, rules and regulations including, but not
limited to, GCP Guidelines issued by the FDA that apply to the performance of
the Services at the time they are provided, including applicable requirements
regarding equal employment opportunity and, when on Sponsor’s premises,
Integrium’s employees shall comply with Sponsor’s policies with respect to
conduct of visitors.

 

5.2Integrium certifies that neither Integrium nor any person employed by
Integrium has been debarred under Section 335a of Title 22 of the United States
Code, and that no debarred person will in future be employed or utilized to
perform any Services. Integrium certifies that, to the best of its knowledge, no
person performing any Services, including any investigator, has a conviction
which could lead to debarment under Section 335a. Furthermore, Integrium agrees
to notify Sponsor immediately of any action toward conviction or debarment of
any person performing any Services. Integrium understands that Sponsor shall
have the right to terminate this Agreement immediately upon receipt of notice
that any employee or agent of Integrium has been debarred or is subject to any
action toward conviction or debarment.

 

5.3Integrium shall maintain accurate and complete records specifically relating
to the Services provided hereunder in accordance with generally accepted
accounting principles and practices, consistently applied. To the extent that
such records may be relevant in Sponsor’s reasonable opinion in determining
whether Integrium is complying with its obligations pursuant to this Agreement,
Sponsor, or Sponsor’s authorized representative, may audit such records during
Integrium’s normal working hours and at Sponsor’s expense, upon providing five
(5) working days’ written notice to Integrium. Integrium shall retain such
records for a period of three (3) years from the date of final payment by
Sponsor pursuant to the Agreement.

Project: Oramed Ltd.

               ORA-D-013-2



Page 6 

 

 

Integrium, LLC. Confidential

 

5.4Integrium represents and warrants that in any and all contracts between
Integrium and a third party with respect to the performance by such third party
of clinical trials or tests and services associated with any such clinical
trials or tests (a “Third Party Contractor”), and in which Integrium acts as an
agent or general contractor for Sponsor and to which such contract Sponsor is
not a party, Integrium will include a third party beneficiary provision naming
Sponsor as the third party beneficiary under such agreement. Notwithstanding
anything to the contrary in this Agreement, prior to entering into any contract
or arrangement with any Third Party Contractor or with any subcontractor with
respect to the performance by such subcontractor of any of Integrium’s
obligations under this Agreement, Integrium shall notify Sponsor thereof and be
required to obtain the written consent of Sponsor to any such contract or
arrangement (such consent not to be unreasonably withheld, delayed or
conditioned).

 

6.Confidentiality

 

6.1It is understood by the parties hereto that during the performance of the
Services, Integrium may receive from Sponsor, or otherwise acquire, certain
Confidential, Proprietary, and/or Trade Secret Information which is the property
of Sponsor (“Confidential Information”). Confidential Information shall include
without limitation the Investigator’s brochure, the Protocol, the data recorded
during the Study and data, formulae and information on the Study drug. For
purposes of this Agreement, Confidential Information shall be understood to
include all written or electronically transferred information received from
Sponsor by Integrium, and unless expressly described in this section 6.1 such
written material shall be marked “Confidential.” Confidential Information which
is disclosed orally shall be deemed confidential if it is confirmed to be
confidential by a writing provided to Integrium by Sponsor within a reasonable
amount of time following oral disclosure or if such information is known or
reasonably should be known by Integrium to be deemed to be Confidential
Information (even without such written confirmation). Integrium hereby warrants
and affirms that it shall neither use nor disclose Confidential Information for
any purpose other than as is specifically allowed by this Agreement.

 

6.2Integrium shall disclose Confidential Information only to such of its
employees or third parties (approved by Sponsor in writing) as may reasonably be
required to assist Integrium in the performance of this Agreement and who have
agreed to be bound by confidentiality and non-use terms and conditions similar
to those in this Agreement. In the event of such disclosure, Integrium shall
advise its employees, of the confidential nature of the information and shall
instruct them to take all necessary and reasonable precautions to prevent the
unauthorized use or disclosure thereof at least consistent with those
precautions undertaken by Integrium hereunder.

Project: Oramed Ltd.

               ORA-D-013-2



Page 7 

 

 

Integrium, LLC. Confidential

 

6.3Upon the expiration or termination of this Agreement, Integrium shall either
destroy or return to Sponsor all tangible and electronic forms of Confidential
Information, including any and all copies and/or derivatives of Confidential
Information made by Integrium (or Integrium’s employees or agents), as well as
any writings, drawings, specifications, manuals or other printed material made
by Integrium (or Integrium’s employees or agents) and based on, or derived from,
Confidential Information; provided, however, that Integrium shall retain all
information it is required by law to retain. Such information shall be retained
for the amount of time required by law using the same amount of care and
diligence to protect Sponsor’s information as it uses to protect its own
confidential information but in any case not less than reasonable care and
diligence.

 

6.4The foregoing obligations shall not apply to Confidential Information to the
extent that it: (a) is or becomes generally available to the public other than
as a result of a disclosure by the receiving party; (b) becomes available to the
receiving party on a non-confidential basis from a source which is not
prohibited from disclosing such information; (c) was developed independently of
any disclosure by the disclosing party or was known to the receiving party prior
to its receipt from the disclosing party, as shown by contemporaneous written
evidence; or (d) is required by law or regulation to be disclosed (in which case
notice of such disclosure shall be given promptly to Sponsor and Integrium shall
reasonably cooperate with Sponsor in seeking to obtain assurances that any such
information will be treated confidentially).

 

6.5Integrium shall not disclose, or otherwise make public, the terms of this
Agreement, except as may be necessary to secure enforcement of the terms of this
Agreement or in response to a lawful subpoena or to comply with applicable
regulations.

 

6.6All of Integrium’s obligations set forth in this Article 6, including the
obligations of confidentiality and non-use, shall continue through the term of
this Agreement and shall survive for a period of ten (10) years following the
expiration or termination of this Agreement.

 

7.Conflicts of Interest

 

7.1Integrium hereby warrants and represents that it has advised Sponsor, prior
to the date of signing of this Agreement, of any relationship with any third
parties, including competitors of Sponsor, which would prevent Integrium from
performing the Services contemplated by this Agreement in accordance with the
legal and ethical standards set out herein or as otherwise mandated by
applicable law.

 

7.2Integrium undertakes to advise Sponsor of any such relationships that might
arise during the Term of this Agreement. In the event such a relationship
arises, the parties will discuss in good faith options to minimize or eliminate
possible effects of such conflicts of interest.

 

Project: Oramed Ltd.

               ORA-D-013-2



Page 8 

 

 

Integrium, LLC. Confidential

 

8.Independent Contractor

 

8.1The parties hereto agree that Integrium is being retained and shall perform
as an “Independent Contractor”. Neither Integrium nor any of its employees
performing Service’s, shall be employees of Sponsor, it being understood and
agreed that Integrium is an independent contractor for all purposes and at all
times. All matters of compensation and benefits and terms of employment for
Integrium’s employees shall be solely a matter between Integrium and its
employees. Nothing contained herein shall be deemed or construed to create
between the parties hereto a partnership or joint venture or employment
relationship. No party shall have the authority to act on behalf of any other
party, or to commit any other party in any manner or cause whatsoever or to use
any other party’s name in any way not expressly authorized by this Agreement. No
party shall be liable for any act, omission, representation, obligation or debt
of any other party, even if informed of such act, omission, representation,
obligation or debt.

 

8.2It is further understood that all Integrium services will be performed in
accordance with Integrium’s SOPs; provided, however, that in the event that the
performance of such services according to such SOPs conflict with the terms of
this Agreement, performance of such services shall follow the terms of this
Agreement.

 

8.3Integrium acknowledges and agrees that its employees are not eligible to
participate in any benefits programs offered by Sponsor to its employees, or in
any pension plans, profit sharing plans, insurance plans (including but not
limited to, worker’s compensation insurance), or any other employee benefit or
perquisite plans offered from time to time by Sponsor to its employees or to
receive Sponsor stock directly from Sponsor or its officers, directors, or
employees.

 

8.4Nothing contained in this Agreement shall be construed as making the parties
joint venturers or as granting to either party the authority to bind or contract
any obligations in the name of or on the account of the other party or to make
any representations, guarantees or warranties on behalf of the other party
except to the extent such authority is expressly provided in writing and agreed
by the parties.

 

9.Tax Reporting and Payment

 

9.1Integrium acknowledges and agrees that it shall be solely responsible for
paying the appropriate amount of all federal, state and local taxes with respect
to all compensation paid to Integrium pursuant to this Agreement, and that
Sponsor shall have no responsibility whatsoever for withholding or paying any
such taxes for or on behalf of Integrium.

 

9.2Integrium further agrees to indemnify and hold Sponsor harmless from and
against any and all damages, losses, expenses, or penalties arising from or in
connection with any claim brought by any federal, state or local taxing
authority with regard to Integrium’s failure to pay required taxes or failure to
file required forms with regard to compensation paid to Integrium by Sponsor
pursuant to this Agreement.

 

Project: Oramed Ltd.

               ORA-D-013-2



Page 9 

 

 

Integrium, LLC. Confidential

 

10.Ownership, Disclosure and Transfer of Developments and Study Data

 

10.1Sponsor acknowledges that Integrium possesses certain computer technical
expertise, software and methodologies for administration of clinical trials,
data collection, data management and statistical analyses methods which have
been independently developed by Integrium without the benefit of any information
provided by Sponsor. Sponsor and Integrium agree that any computer software
programs, methodologies or other formulae or analyses or methodologies developed
by Integrium in the administration and the conduct of clinical trials used by
Integrium under or during the term of this Agreement are the product of
Integrium’s technical expertise possessed and developed by Integrium prior to
the date of this Agreement and remain the sole property of Integrium and Sponsor
agrees that such technology is commercially valuable to Integrium and Sponsor
agrees not to disclose such technology to any other party without Integrium’s
prior written consent.

 

10.2All written materials and other works which may be subject to copyright and
all patentable and un-patentable inventions, discoveries, data, and ideas
(including but not limited to any computer software) which are made, conceived
or reduced to practice or written by Integrium or Integrium’s employees or third
party contractors authorized by Integrium pursuant to the terms hereof and which
are based upon or arise from the Services performed by Integrium specifically
for Sponsor (“Developments”) shall become Sponsor’s exclusive property, and may
be used by Sponsor as Sponsor deems appropriate in its sole discretion without
any obligation of any nature (including financial, reporting, accounting or
otherwise) to Integrium. Integrium, by signing this Agreement, expressly agrees
to Sponsor’s ownership of all Developments, and represents and warrants that it
has appropriate provisions in its agreements with third party contractors
approved to provide services hereunder that would enable Integrium to meet the
obligations set out in this Article 10.

 

10.3Integrium agrees to hold all Developments in strict confidence in accordance
with Article 6 of this Agreement.

 

10.4Integrium shall disclose promptly to Sponsor each Development and, upon
Sponsor’s request and at Sponsor’s expense, Integrium shall assist Sponsor, or
its designees, in filing patent or copyright applications in any country in the
world. Each copyrightable work, to the extent permitted by law, shall be
considered a work made for hire and the authorship and copyright of the work
shall be in Sponsor’s name and, if not so considered, Integrium hereby assigns
to Sponsor all of Integrium’s rights, title, and interests in such works, and
agrees to the waiver of all moral rights therein - to the extent that same may
exist. Integrium shall execute or cause to be executed by the inventor(s) or a
duly authorized agent of Integrium, as the case may be, all papers and do all
things which may be necessary or advisable, in the opinion of Sponsor, to
prosecute such applications and to vest in Sponsor, or its designee, all the
right, title and interest in and to the Developments.

 

10.5To avoid doubt, Integrium acknowledges and agrees that Sponsor and its
licensors retain all right, title and interest in and to the Confidential
Information, the Investigator’s brochure, the Protocol, and all rights and
information underlying and related to the Study drug, and that no license
(whether express or implied) to any of the foregoing is granted to Integrium
under this Agreement.

 

Project: Oramed Ltd.

               ORA-D-013-2



Page 10 

 

 

Integrium, LLC. Confidential

 

10.6Upon the expiration or termination of this Agreement, Integrium shall
transfer to Sponsor all Developments including any and all copies and/or
derivatives hereof, made by Integrium (or Integrium employees) as well as any
writings, drawings, specifications, manuals or other printed material made by
Integrium (or Integrium employees or contractors), to the extent such
Development is not already transferred prior to expiration or termination.
Notwithstanding the reason for expiration or termination of this Agreement,
Integrium shall under no circumstances be entitled to retain Confidential
Information.

 

10.7All data developed relating to the Study shall be the sole and exclusive
property of Sponsor, and Sponsor may use all data relating to the Study for any
lawful purpose, including but not limited to submission to the FDA or other
regulatory agencies. All agreements with Investigators and/or Trial Sites shall
provide for the foregoing rights of Sponsor.

 

10.8Sponsor’s authorised representative(s) and, to the extent permitted by law,
regulatory authorities may, during regular business hours, arrange in advance
with Integrium and/or the respective Principal Investigator(s) and/or Trial
Site(s) to inspect all data and work products relating to the respective Study
and to examine Integrium’s facilities required for performance of this
Agreement.

 

11.Relationship with Investigators and Third Party Contractors

 

11.1If this Agreement requires Integrium to contract with investigators or
investigative sites (collectively, “Investigators”), then any such contract
shall be in a form mutually acceptable to Integrium and Sponsor. If an
Investigator requests any material changes to such form effecting Sponsor’s
rights, Integrium shall submit the proposed change to Sponsor, and Sponsor shall
promptly review, comment on and/or approve such proposed change(s). The parties
acknowledge and agree that Investigators shall not be considered the employees,
agents, or subcontractors of Integrium or Sponsor, and that Investigators shall
exercise their own independent medical judgement. Integrium’s responsibilities
with respect to Investigators shall be limited to those responsibilities
specifically set forth in this Agreement and any amendments hereto.

 

11.2It is hereby agreed that Exhibit 3 (the “Study Budget and Payment Schedule”)
represents the entire consideration that will be paid by Sponsor to Integrium on
behalf of the Study, and that the Sponsor will not pay directly or indirectly to
any third party, including Investigators, and/or any other third party vendors
(IRBs, labs, meeting planners, subcontracting CROs, IVRS, etc.), any amount that
is not included in Exhibit 3. Sponsor acknowledges that Integrium shall not be
responsible for any Study timeline delays as a result of site enrollment delays
due to lack of payment or late payment from Sponsor. Integrium warrants that all
up-front and advance payment or any monies made by Sponsor to Integrium will be
allocated only to the Sponsor study specified on the invoice and will not be
used for any other purposes. Integrium will provide Sponsor with a monthly
pass-through reconciliation report indicating the status of these funds.
Notwithstanding anything contained herein to the contrary, Sponsor agrees to
indemnify and hold Integrium harmless for any and all claims from any sites and
3rd Party Vendors for unpaid invoices submitted to Sponsor.

 

Project: Oramed Ltd.

               ORA-D-013-2



Page 11 

 

 

Integrium, LLC. Confidential

 

11.3Sponsor agrees that, although Integrium will assume responsibility for
disbursing fees and/or expenses to Investigators, and Third Party Contractors,
Integrium is not liable for payment to Investigators and Third Party Contractors
until Sponsor has pre-paid Integrium in advance for these fees and expenses.
Upon contract execution of this Agreement, Sponsor agrees to provide the
start-up and vendor advance requirements in accordance with Exhibit 4, Payment
Schedule.

 

11.4Reserved

 

11.5Sponsor acknowledges and agrees that Integrium will not be responsible for
delays in a Study or Project to the extent that such delays are caused by
Sponsor’s failure to make adequate pre-payment for Investigators’ services.
Sponsor further acknowledges and agrees that payments for
Investigator’s/vendors’ services are pass-through payments at actual costs to
Third Party Contractors and are separate from payments for Integrium’s Services.
Sponsor agrees that it will not withhold Investigator payments except to the
extent that it has reasonable questions about the services performed by a
particular Investigator.

 

12.Indemnification

 

12.1Sponsor hereby agrees to indemnify, defend, and hold Integrium, and its
respective agents, servants, employees, officers, and directors (“Integrium
Indemnities”) harmless from and against any and all losses, costs, damages,
expenses, claims, actions, liability, and/or suits (including court costs and
reasonable attorney fees) (“Liabilities”) suffered or incurred by Integrium or
any of the foregoing as a result of personal injury to or death of a participant
in any Study, and such personal injury or death arises from or is, by
unappealable judgment or binding settlement between the parties, attributed to:
(a) a claim of product liability or claim arising from the design, production,
manufacture, or instructions for use of any Study Product; (b) a claim of strict
liability in tort; (c) the design of the Study; and (d) Sponsor’s negligence
with respect to performance of its obligations under this Agreement; provided,
however, that if a claim with respect to the matters set forth in this Section
12.1 hereof arises in whole or in part from Integrium’s negligence or
intentional misconduct or fraud, then the amount of Claim that Sponsor shall
indemnify Integrium pursuant to this Section 12.1 shall be reduced by an amount
in proportion to the percentage of Integrium’s responsibilities for such Claim
as determined by a court of competent jurisdiction in a final and non-appealable
decision or in a binding settlement between the parties. Under no circumstances
shall Integrium be liable for any Third Party Contractor’s (i) adherence to the
Study Protocol, (ii) adherence to project specifications or the Study timeline,
(iii) breach of contract, (iv) the negligence or willful misconduct, or (v) any
infringement, misappropriation or violation by Third Party Contractors of any
right of any other party.

 

12.2Integrium hereby agrees to indemnify, defend, and hold Sponsor and its
respective affiliates, employees, directors, agents, approved subcontractors and
consultants (“Sponsor Indemnitees”) harmless from and against any and all
Liabilities suffered or incurred by and Sponsor Indemnitee arising out of (a)
any Integrium Indemnitee’s error, omission, gross negligence or willful
misconduct, or (b) any breach of any covenant or warranty, or the inaccuracy of
any representation of Integrium in this Agreement, or (c) Integrium’s failure to
comply with the terms of this Agreement.

 

Project: Oramed Ltd.

               ORA-D-013-2



Page 12 

 

 

Integrium, LLC. Confidential

 

12.3Integrium Indemnitees agree: (a) to promptly notify Sponsor of any such
Liability or Liabilities; (b) to cooperate fully in the handling of such
Liability or Liabilities and, in the event of litigation, to attend hearings and
trials and assist in securing and giving evidence, and obtaining the attendance
of necessary and proper witnesses, and (c) to Sponsor’s control of the defense
and settlement, with Integrium’s consent which shall not be unreasonably
withheld, of all Liability or Liabilities by Sponsor. Sponsor will reimburse
Integrium for all reasonable expenses incurred at Sponsor’s request in
connection with this Section 12.2 (b) except to the extent and in the proportion
that Integrium is responsible under 12.1 Sponsor shall carry out the management
and defense of such claims or suits at their own expense.

 

12.4In the event that a patient participating in a Study suffers an illness or
injury that the Investigator(s) and Sponsor determine to be directly associated
with Study participation, and for which Sponsor would be obligated to indemnify
Integrium under section 12.1, then – provided such illness or injury is not
excluded by Sponsor’s insurance policy -Sponsor shall pay all medical and
hospital expenses directly associated with the medical treatment of such adverse
reaction which are in excess of that portion covered by the patient’s own
insurance. In the event diagnostic procedures are required to determine the
etiology of the patient’s symptoms, Sponsor shall pay the reasonable expense of
such diagnostic workup without regard to the final diagnosis, but up to the
amount covered by the Sponsor’s insurance policy and in accordance with its
terms.

 

13.Limitation of Liability; Damages

 

13.1Except in the case of gross negligence, willful misconduct, fraud or
non-adherence to the Protocol, neither Integrium, nor its affiliates, nor any of
its or their respective directors, officers, employees or agents shall have any
liability of any type (including, but not limited, to contract, negligence, and
tort liability), for any special, incidental, indirect or consequential damages,
including, but not limited to the loss of opportunity, loss of use, or loss of
revenue or profit, in connection with or arising out of this Agreement, or any
service order, even if such damages may have been foreseeable to Integrium. In
addition, except in the case of gross negligence, willful misconduct, fraud or
non-adherence to the Protocol, in no event shall the collective, aggregate
liability (including, but not limited to, contract, negligence and tort
liability) of Integrium and its affiliates and its and their respective
directors, officers, employees and agents under this Agreement or any service
order hereunder exceed the CRO Service Fees Grand Total amount set out in the
Study Budget.

 

13.2For Failure to Perform. In the event that the Services provided hereunder
(or any portion thereof) do not meet the specifications or other performance
criteria agreed to by Integrium and Sponsor in writing, then Integrium will, at
Sponsor’s option, promptly (i) re-perform such Services at Integrium’s cost, or
(ii) refund to Sponsor all amounts paid by Sponsor to Integrium in connection
with such Services.

 

13.3Except in the case of gross negligence, willful misconduct or fraud, neither
Sponsor, nor its affiliates, nor any of its or their respective directors,
officers, employees or agents shall have any liability of any type (including,
but not limited, to contract, negligence, and tort liability), for any special,
incidental, indirect or consequential damages, including, but not limited to the
loss of opportunity, loss of use, or loss of revenue or profit, in connection
with or arising out of this Agreement, or any service order, even if such
damages may have been foreseeable to Sponsor.

 

Project: Oramed Ltd.

               ORA-D-013-2



Page 13 

 

 

Integrium, LLC. Confidential

 

14.Insurance

 

14.1Each party will maintain, for the duration of this Agreement, insurance in
an amount reasonably adequate to cover its obligations under this Agreement and
any and all Service Orders then in effect, and, upon request, each party will
provide to the other party a certificate of insurance showing that such
insurance is in place.

 

14.2Sponsor will supply Integrium with the Clinical Trial Insurance Certificate
for each Study covered under a Service Order prior to commencement of subject
screening for each Service Order. Integrium will not be responsible for
enrollment delays due to Sponsor’s delay in providing said Certificate.

 

15.Termination

 

15.1In the event that a party hereto shall commit a material breach of this
Agreement, the other party hereto shall have the right to terminate this
Agreement immediately unless the breaching party can cure its breach and provide
full performance within thirty (30) days of notice to it that a material breach
has been declared. Upon termination of this Agreement, the non-breaching party
shall have no further obligation to the breaching party, other than for Sponsor
to pay for Services performed by Integrium as of the date of such termination
and any rights and duties which the parties expressly stated herein as surviving
termination.

 

15.2Sponsor may terminate this Agreement at any time by giving Integrium thirty
(30) days written notice of such termination. If Sponsor should terminate
pursuant to this Article 15.2, Sponsor will pay for all Service units performed
up to the point of termination in accordance with the Budget, as well as costs
reasonably incurred for the Services and which Integrium is unable to cancel
(for the avoidance of doubt, Sponsor shall be responsible for any and all 3rd
Party Vendor cancellation fees due upon Study cancellation), and all
administrative costs incurred in the conduct of this Agreement up to the point
of termination for those Services which are necessary to be performed for
patient safety, government requirement compliance and/or expressly requested by
Sponsor; provided, however, that no amounts shall be required to be paid which
are in excess of the corresponding amounts set forth for such activities in this
Agreement. Integrium shall use its best efforts to minimize the costs incurred
following its receipt of notice of such termination.

 

Project: Oramed Ltd.

               ORA-D-013-2



Page 14 

 

 

Integrium, LLC. Confidential

 

15.3Either party may terminate this Agreement upon receipt of written notice to
the other party and regard the other party as in breach of this Agreement, if
the other party becomes insolvent, makes a general assignment for the benefit of
creditors, files a voluntary petition of bankruptcy, suffers or permits the
appointment of a voluntary petition of bankruptcy, suffers or permits the
appointment of a receiver for its business or assets, or becomes subject to any
proceeding under any bankruptcy or insolvency law, whether domestic or foreign,
or has wound up or liquidated, voluntary or otherwise. In the event that any of
the above events occur, that party shall immediately notify the other, in
writing, of its occurrence.

 

15.4Upon receipt of notice of termination of this Agreement by either party: (i)
Integrium will, as soon as reasonably practicable discontinue providing the
applicable Services, except to the extent reasonably required to safely close
out a Study or to transfer the remaining Services to another Service Provider
selected by Sponsor, and (ii) Integrium will terminate or, if requested by
Sponsor, assign existing 3rd Party obligations to the extent cancelable or
assignable, as applicable. Any amounts paid by Sponsor which exceed the amounts
owed to Integrium as of expiration or termination of this Agreement shall be
refunded to Sponsor within thirty (30) days after expiration or termination. Any
amounts owed by Sponsor, including 3rd Party Vendor cancellation fees, shall be
paid to Integrium within thirty (30) days after expiration or termination.

 

16.Personnel Recruitment

 

16.1Neither Sponsor nor Integrium will solicit or make offers of employment to
or enter into consultant relationships with employees or consultants of the
other party if such person was involved, directly or indirectly, in the
performance of this Agreement, at any time during the term of this Agreement;
provided, however, that nothing contained herein will prevent a party from
hiring any such employee or consultant who responds to a general hiring program
conducted in the ordinary course of business or who approaches such party on a
wholly unsolicited basis.

 

17.Reserved

 

18.Miscellaneous Provision

 

18.1Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other party, except that either of the parties may
assign this Agreement to a successor in connection with the merger,
consolidation or sale of all or substantially all of its assets. No assignment
whether consensual or permissive shall relieve either party of its
responsibility for performance of its obligations under this Agreement.

 

18.2Complete Agreement. This Agreement, together with its exhibits and Change
Orders then in effect, supersedes all prior Agreements and understandings
between the parties related to the subject matter of this Agreement.    

Project: Oramed Ltd.

               ORA-D-013-2



Page 15 

 

 

Integrium, LLC. Confidential

 

18.3Waiver. No waiver by Sponsor with respect to any breach or default or of any
right or remedy, and no course of dealing by Sponsor shall be deemed to
constitute a continuing waiver of any other breach or default or of any other
right or remedy, unless such waiver be expressed in writing, signed by Sponsor.
No payment made by Sponsor shall be considered as acceptance of satisfactory
performance of the Services, or as in any way relieving Integrium from its full
responsibility pursuant to this Agreement.

 

18.4Amendment. This Agreement may not be altered, changed or amended except in
writing signed by each of the parties hereto.

 

18.5Survival. The provisions of this Agreement dealing with confidentiality,
independent contractor, ownership of developments, indemnification, limitations
of liability, termination, governing law and survival shall survive the
expiration and/or termination of this Agreement.

 

18.6Severability. In the event that any provision of this Agreement is held
illegal or invalid for any reason, such provision shall not affect the remaining
parts of this Agreement, but this Agreement shall be construed and enforced as
if that illegal and invalid provision had never been inserted herein.

 

18.7Extraordinary Relief. In the event of the actual or threatened breach by
Integrium of any of the terms of the Articles 6, 7, and 11 hereof, Sponsor shall
have the right to specific performance and injunctive relief. The remedies in
this paragraph are in addition to all other remedies and rights available at law
or in equity.

 

18.8Force Majeure. Performance of this Agreement by each party shall be pursued
with due diligence in all requirements hereof; however, neither party shall be
liable for any loss or damage for delay or nonperformance due to causes not
reasonably within its control. In the event of any delay resulting from such
causes, the time for performance and payment hereunder shall be extended for a
period of time necessary to overcome the effect of such delays. In the event of
any delay or nonperformance caused by such uncontrollable forces, the party
affected shall promptly notify the other in writing of the nature, cause, date
of commencement thereof, and the anticipated extent of such delay, and shall
indicate whether it is anticipated that the completion date of the Agreement
would be affected thereby.

 

18.9Captions and Headings. The captions, numbering and headings in this
Agreement are for convenience and reference only, and they shall in no way be
held to explain, modify, or construe the meaning of the terms of this Agreement.

 

18.10Counterpart Originals. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.

 

18.11Governing Law. It is understood and agreed that this Agreement shall be
governed by the laws of the State of Delaware in all respects of validity,
construction and performance without regard to its conflict of laws rules.    

Project: Oramed Ltd.

               ORA-D-013-2



Page 16 

 

 

Integrium, LLC. Confidential

 

18.12Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, may be submitted to binding arbitration under
the auspices of, and in accordance with, the then existing rules of JAMS, in a
forum selected by the party to whom a request for arbitration is directed.
Notwithstanding the foregoing, either party may seek injunctive or equitable
relief from any court of competent jurisdiction.

 

18.13Notices. Except as otherwise provided, all communications and notices
concerning payments required under this Agreement shall be mailed by certified
mail, return receipt requested postage prepaid, or sent by Federal Express or
telecopy to the addresses set forth below, or to such other addresses as the
parties from time to time specify in writing

 

  If to Integrium for contractual matters:     Integrium, LLC     100 East
Hanover Ave., Suite 401     Cedar Knolls, NJ 07927     Attn:  Jessica Coutu, Sr.
VP Clinical Operations         If to Integrium for financial matters:          
Integrium, LLC     14351 Myford Road, Suite A     Tustin, CA 92780    
Attn:  David Hyman, Financial Controller         If to Sponsor: Oramed Ltd.    
Hi-Tech Park 2/5 Givat-Ram     P.O. Box 39098     Jerusalem 91390, Israel    
Attn: Dr. Miram Kidron

 

(Remainder of Page Intentionally Left Blank)

 

Project: Oramed Ltd.

               ORA-D-013-2



Page 17 

 

 

Integrium, LLC. Confidential

 

IN WITNESS WHEREOF, the parties hereto have executed, or have caused their duly
authorized representatives to execute, this Agreement as of its initial
effective date.

 

For and on behalf of   For and on behalf of Integrium, LLC   Oramed Ltd.

 

/s/ Jessica Coutu  

/s/ Nadav Kidron /s/ Josh Hexter

By: Jessica Coutu   By: Nadav Kidron Josh Hexter       Title:  Sr. Vice
President, Clinical Operations   Title:  CEO COO           Date:

September 16, 2020

  Date:  September 16, 2020

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 18 

 

 

Integrium, LLC. Confidential

 

Integrium/ Oramed

 

Exhibit 1

 

Protocol Number: ORA-D-013-2

Version: 1

Date: 26 AUG 2020

 

 

 

(Remainder of Page Intentionally Left Blank)

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 19 

 

 

Integrium, LLC. Confidential

 

Integrium/Oramed

 

Exhibit 2

 

Study Specifications

 

 

 

(Remainder of Page Intentionally Left Blank)

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 20 

 

 

Integrium, LLC. Confidential

 

Project Identifiers   Version #2 Sponsor Company   Oramed Ltd. Protocol Number  
ORA-D-013-2 Protocol Title   A Double-Blinded, Placebo-controlled, Multi-center
Randomized, Phase 3 Study to Evaluate the Efficacy and Safety of ORMD-0801 in
Subjects with Type 2 Diabetes Mellitus with Inadequate Glycemic Control on
Metformin Monotherapy. Investigational Product(s)   ORMD-0801 Indication   Type
2 Diabetes Mellitus Therapeutic Area   Metabolic Study Phase   III Sponsor
Country   Israel Country Locations   US, EU       Study Assumptions     Subjects
  Total   US   EU, Israel # Subjects Screened   1112   658   454 % Screen
Failure Rate   46%   46%   46% # Screen Failures   512   303   209 # Subjects
Entering Run-In Phase   600   355   245 % Run-In Failure Rate   0%   0%   0% #
Run-In Failures   0   0   0 # Subjects Randomized   600   355   245 % Early
Termination Rate   30%   30%   30% # Early Terminations   179   106   73 #
Subjects Complete   421   249   172       Country   US Country 1 Country 2
Country 3 Israel Sites/Country   36 5 5 5 2       Sites   Total   US   EU,
Israel # Sites Identified   79   39   40 Total Sites   61   36   25 # Central
IRB Sites   59   36   23 # Local IRB Sites   2   0   2       Enrollment     #
Screened/site   18.23 # Screened/site/week   0.35 # Enrolled/site   9.84 #
Enrollment Rate (per site/per month)   0.82 # Randomized/site   9.84 #
Randomization Rate (per site/ month)   0.82

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 21 

 

 

Integrium, LLC. Confidential

 

Third Party Vendors     Meeting Planner   1 Central IRB   1 Central Lab   1 CGM
Monitors/Glucometer Vendor   1 - Contracted by Sponsor Product Packaging &
Distribution   1 - Contracted by Sponsor IWRS   1 - Contracted by Sponsor      
Project Meetings   # Meetings Assumptions Webcast Investigators’ Meeting   1
Assumes 1 3-hour WebEx meeting in US and 1 in EX-US (TBD) Launch Meeting   1
Assumes 3-hour launch Meeting Sponsor Team Teleconferences   67 Assumes calls
will be every other week on start-up and enrollment period then for the duration
of the study Internal Team Teleconferences   6 Ad hoc as needed CRA Training
Teleconference   1 Assumes a 3-hour CRA training teleconference. CRA
Teleconferences   12 Assumes monthly from FPFV to Database Lock       Monitoring
Assumptions - US     # CRAs   6 # Pre-Study Selection Visits   0 – Cost included
in ORA-D-013-1 # Initiation Visits   36 # In Person Site Initiation Visits   33
# Remote Site Initiation Visits   3 # Interim Monitoring Visits     Monitoring
Interval (Maximum - weeks)   Assumed every 6-8 weeks dependent upon enrollment #
Interim Monitoring Visits/site   11.18 # Additional Days on-site/site   2.45 #
1-day Interim Monitoring Visits   402 # Additional Days   88 # Close-out Visits
  36       Safety Assumptions     SAE rate (%)   6% Estimated # SAEs   36      
Data Management     CRF pgs per randomized patient   115 Unique CRFs/Subject  
53 Standard   24 Non-Standard   29 Non-Unique CRFs/Subject   62 Standard   53
Non-Standard   9

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 22 

 

 

Integrium, LLC. Confidential

 

CRF pgs per early term   86 CRF pgs per screen failure   29 Total CRF Pages  
78657 Complete subjects   48415 Early Terms   15394 Screen Failures   14848
Total DM Datasets   20 Total Edit Checks   300 Estimated # Total Queries   15731
Est. # Queries/Patient (1/5 pages)   26.22 Manual Coding     # Medical
History/Subject   2 # ConMeds/Subject   2 # AEs/Subject   2 Data Transfers     #
Sponsor Transfers   2     test,  final #  Lab Transfers   26     test, monthly,
final # Central CGM Reader Transfers   10     test, quarterly, final # IWRS
Transfers   2     prior to primary lock and final lock       Statistical
Analysis   The following assumptions are estimates. The total number of TLGs
will be defined upon the finalization of the Statistical Analysis Plan. An
amendment to the budget will be issued at that time, if applicable. # SAS
Datasets   22 Estimated Tables     # Standard and Non-Standard Repeat   70 #
Non-Standard Unique   0 Estimated Listings     # Standard and Non-Standard
Repeat   40 # Non-Standard Unique   0 Estimated Graphs     # Standard and
Non-Standard Repeat   20 # Non-Standard Unique   0 Exploratory Output     #
Exploratory Tables   0 # Exploratory Listings   0 # Exploratory Graphs   0
Post-hoc Analysis   200

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 23 

 

 

Integrium, LLC. Confidential

 



EDC - ClinPlus   Number of Screens   Unique Screens 53 Redundant Screens 62 Site
Patient Activity Duration (Months) 13.1 Enrollment Duration (Months) 12 Server
Activity Duration (Months) 15 Usage Fee/Help Desk Fees           Product Usage
Fee/Month [**] Intregrium Archiving Pricing   CD/DVD per site [**] Clinical
Study Report The budget is based on one draft and one final version of the CSR,
assuming there will be no hyperlinking. If hyperlinking and/or additional
versions of the CSR are requested, they will be provided at the study hourly
rate for the actual additional hours.

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 24 

 

 

Integrium, LLC. Confidential

 

Project Timeline

 

Project Activity  Date  Month #  Week # Study Start Date  January 15, 2020  0.0 
0.0 Create Site Feasibility Questionnaire  January 17, 2020  0.1  0.3 Draft
Protocol Date  April 27, 2020  3.4  14.7 Identify 28 US sites  May 25, 2020 
4.3  18.7 Final Protocol Date  June 29, 2020  5.5  23.7 Submission of Protocol
to FDA  May 4, 2020  3.6  15.7 Response from FDA  June 24, 2020  5.3  23.0
Submission of Revised Protocol to FDA  July 31, 2020  6.5  28.3 Response from
FDA  September 29, 2020  8.5  36.9 Submission of Protocol to EU Regulatory
Authorities  August 30, 2020  7.5  32.6 Initial Paper Representation of eCRF 
August 21, 2020  7.2  31.3 Final Paper Representation of eCRF  September 11,
2020  7.9  34.3 Programming of Database Complete  October 16, 2020  9.0  39.3
UAT/Pre-production Audit of Database Complete  November 2, 2020  9.6  41.7 Drug
Available at US Sites  November 2, 2020  9.6  41.7 First Patient Screened in US 
November 17, 2020  10.1  43.9 Response from EU RegulatoryAuthorities  November
28, 2020  10.5  45.4 First Patient Randomized to 26w Treatment Phase  December
8, 2020  10.8  46.9 Identify 25 EU sites  December 26, 2020  11.4  49.4 EU
Pre-study Visits Complete  January 25, 2021  12.4  53.7 EU Investigators'
Meeting  February 10, 2021  12.9  56.0 First Patient Screened in EU  February
12, 2021  13.0  56.3 First Patient Enter 26w Extension Phase  June 8, 2021 
16.8  72.9 First Patient Last Visit  December 21, 2021  23.2  100.9 Last Patient
Screened  November 16, 2021  22.1  96.0 Last Patient Randomized to 26w Treatment
Phase  December 7, 2021  22.8  99.0 Last Patient Completes 26 Treatment Period 
June 7, 2022  28.8  125.0 Last IMV 26w Treatment Phase  July 5, 2022  29.7 
129.0 Primary Database Lock  September 13, 2022  32.0  139.0 Last Patient Enter
26w Extension Phase  June 8, 2022  28.8  125.1 Last Patient Last Visit  December
20, 2022  35.2  153.0 Last IMV  January 17, 2023  36.1  157.0 Final Database
Lock  March 28, 2023  38.4  167.0 Draft Final TLGs  April 4, 2023  38.7  168.0
Final TLGs  April 18, 2023  39.1  170.0 Draft CSR  May 16, 2023  40.1  174.0
Final CSR  June 13, 2023  41.0  178.0 CRO End Date  June 23, 2023  41.3  179.4
Total Project Duration (Months)  41.3      

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 25 

 

 

Integrium, LLC. Confidential

 

   Months  Weeks  Phase Start-up  10.1  43.9  I Enrollment  12.0  52.1  II
Treatment  13.1  57.0  III LPLV-DBL  3.2  14.0  IV DBL-CRO End  2.9  12.4  V   
41.3  179.4   

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 26 

 

 

Integrium, LLC. Confidential

 

Integrium/Oramed

 

EXHIBIT 3

 

Study Budget

 

   STUDY START-UP     UNITS  MEASURE OF UNIT  TOTAL 1  Project Management (Start
Up)  [**]  10.1  Month  [**] 2  Develop/Finalize Project Management Plan  [**] 
1  Plan  [**] 3  Project Launch Webcast Meeting/Training  [**]  1  Meeting  [**]
4  Study Materials Management  [**]  61  Site  [**] 5  CRA Training
Teleconferences  [**]  1  Telecon  [**] 6  Source Documentation Development 
[**]  1  Total  [**] 7  Site Identification  [**]  36  Site  [**] 8  Pre-study
Site Evaluation Visit  [**]  0  Visit  [**] 9  Develop/Finalize CRA Monitoring
Plan  [**]  1  Plan  [**] 10  Data Management Plan ("DMP")  [**]  1  Total  [**]
11  Regulatory Document Collection - Start Up  [**]  36  Site  [**] 12 
Investigator Budget/Contract Negotiations  [**]  36  Site  [**] 13  WebEx
Investigators' Meeting and Preparation  [**]  2  Meeting  [**] 14  Clinical
System Set-Up Configuration/Maintenance  [**]  37  Total  [**]    STUDY START-UP
FEES TOTAL           [**]

 

   EDC STUDY START-UP  UNIT COST  UNITS  MEASURE OF UNIT  TOTAL 15  eCRF
Development  [**]  1  Total  [**] 16  eCRF Completion Instructions  [**]  1 
Total  [**] 17  Edits Specifications and Programming  [**]  1  Total  [**] 18 
Validate/Test Data Entry Screens (UAT)  [**]  1  Total  [**] 19  Annotate CRF 
[**]  1  Total  [**] 20  Clinical Database Development-SDTM Dataset
Creation/Documentation  [**]  1  Total  [**] 21  Database Design and Validation
Specifications  [**]  1  Database  [**] 22  EDC Kick-Off Meeting  [**]  1 
Meeting  [**] 23  Set-up Standard Data Entry Screens  [**]  1  Total  [**] 24 
Training Session  [**]  1  Study  [**] 25  Project Manage all aspects of EDC
start-up  [**]  1  Start-up  [**] 26  Create Enrollment Screen  [**]  1  Total 
[**] 27  Data Export Programming  [**]  20  Dataset  [**] 28  Register users and
maintain passwords for life of study (per user (4 per site + 6 for sponsor)) 
[**]  250  Per User  [**]    EDC START-UP FEES TOTAL           [**]

 

   CLINICAL MONITORING  UNIT COST  UNITS  MEASURE OF UNIT  TOTAL 29  Project
Management (enrollment phase)  [**]  12.0  Month  [**]

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 27 

 

 

Integrium, LLC. Confidential

 

   CLINICAL MONITORING  UNIT COST  UNITS  MEASURE OF UNIT  TOTAL 30  Project
Management (treatment phase)  [**]  13.1  Month  [**] 31  Project Management
Study (LPLV to DBL)  [**]  3.2  Month  [**] 32  Project Management Study (DBL to
CRO end)  [**]  2.9  Month  [**] 33  Sponsor Team Teleconferences  [**]  67 
Telecon  [**] 34  Internal Team Teleconferences  [**]  6  Telecon  [**] 35  CRA
Teleconferences  [**]  24  Telecon  [**] 36  Trial Master File  [**]  37  Site 
[**] 37  Regulatory Document Maintenance  [**]  1830  Month  [**] 38  Protocol
Amendment  [**]  36  Amendment  [**] 39  Site Initiation Visits  [**]  33  Site 
[**] 40  Remote Site Initiation Visits  [**]  3  Visit  [**] 41  Site
Management/Patient Review/Query Resolution  [**]  1044  Site*Month  [**] 42 
Interim Monitoring Visits - One Day  [**]  402  Visit  [**] 43  Interim
Monitoring Visits - Additional Day On-site  [**]  88  Day  [**] 44  Close-out
Visits  [**]  36  Visit  [**] 45  Site Grant Administration  [**]  936 
Site*Month  [**]    CLINICAL MONITORING/LOGISTICS SERVICES SUBTOTAL          
[**]

 

   MEDICAL/SAE MANAGEMENT  UNIT COST  UNITS  MEASURE OF UNIT  TOTAL 46  Medical
Management  [**]  28  Month  [**] 47  Create Safety Plan  [**]  1  Plan  [**]
48  Review Protocol Deviation Log  [**]  28  Month  [**] 49  Tracking Protocol
Waivers  [**]  28  Month  [**] 50  Lab Alert/Patient Review  [**]  28  Month 
[**] 51  Review of AE Data Listings on a Monthly basis  [**]  28  Month  [**]
52  Create Safety Database  [**]  2  Database  [**] 53  SAE Management  [**] 
36  SAE  [**]    MEDICAL/SAE MANAGEMENT SERVICES SUBTOTAL           [**]

 

   DATA MANAGEMENT  UNIT COST  UNITS  MEASURE OF UNIT  TOTAL 54  Data Entry
Activities  [**]  78,657  CRF Pg  [**] 55  Generate/Track/Resolve Queries  [**] 
15,731  Query  [**] 56  Data Cleaning/Manual Listing Review  [**]  600  Patient 
[**] 57  Import Other Data  [**]  38  Transfer  [**] 58  Export Data to Sponsor 
[**]  2  Transfer  [**] 59  Manual Coding  [**]  3,600  Manual Code  [**] 60 
Archive Study Records, Database  [**]  1  Database  [**] 61  Data Base Lock
Activities - Cohort A  [**]  2  Total  [**]    DATA MANAGEMENT FEES SUBTOTAL    
      [**]

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 28 

 

 

Integrium, LLC. Confidential

 

   EDC SYSTEM MAINTAINANCE  UNIT COST  UNITS  MEASURE OF UNIT  TOTAL 62  Coding
System (Set-up Cost) [WHO/MEDRA]  [**]  1  Access User  [**] 63  Third Party
Data Integrations  [**]  43  Transfer  [**] 64  SAS Platform (months)  [**]  41 
Month  [**] 65  Ongoing Support Project Management  [**]  15  Month  [**] 66 
CRF Export Programming (Site Archives, submission eCRFs)  [**]  1  Total  [**]
67  Provide End of Study Archives to All Sites; 2 Copies to Sponsor  [**]  1 
Total  [**]    EDC SYSTEM SET-UP AND MAINTAINANCE SUBTOTAL           [**]

 

   BIOSTATISTICAL ANALYSIS  UNIT COST  UNITS  MEASURE OF UNIT  TOTAL 68  Draft &
Final Statistical Analysis Plan (SAP)  [**]  1  SAP  [**] 69  Analysis DataSets 
[**]  22  Dataset  [**] 70  Create/Document ADaM (Submission Ready) Datasets 
[**]  22  Dataset  [**] 71  Statistical Programming Deliverables (TLGs)  [**] 
130  T/L/G  [**] 72  Generate/QC TLFs  [**]  152  Appendix  [**] 73  Output
Review/Dry Runs  [**]  3  Dry Run  [**] 74  Post-hoc Analysis Hours  [**]  200 
Hour  [**] 75  Annual IND Listings  [**]  3  Annual IND  [**]    BIOSTATISTICAL
ANALYSIS SUBTOTAL           [**]

 

   MEDICAL WRITING  UNIT COST  UNITS  MEASURE OF UNIT  TOTAL 76  Finalize
Protocol  [**]  1  Protocol  [**] 77  Develop/Finalize  ICF  [**]  1  Total 
[**] 78  Final CSR  [**]  1  Total  [**]    MEDICAL WRITNG SUBTOTAL          
[**]    CRO SERVICE FEES GRAND TOTAL           [**]

 

   PASS THROUGH COSTS  UNIT COST  UNITS  MEASURE OF UNIT  TOTAL 1  Pre-study
Site Evaluation Visit  [**]  0  Visit  [**] 2a  Site Initiation Visit  [**]  36 
Visit  [**] 2b  Remote Site Initiation Visits  [**]  3  Visit  [**] 3a  Interim
Monitoring Visits - One Day  [**]  402  Visit  [**] 3b  Interim Monitoring
Visits - Additional Day On-site  [**]  88  Day  [**] 4  Close-out Visits  [**] 
36  Visit  [**] 5  WebEx Investigators' Meeting Planner  [**]  1  Meeting  [**]
6  Investigator Grants  [**]        [**] 6a  # Patients Completed  [**]  249 
Patient  [**] 6b  # Screen Failures  [**]  303  Patient  [**] 6c  # Early
Terminations  [**]  106  Patient  [**] 6d  # Rescue Visits  [**]  34  Visit 
[**] 6e  # Unscheduled visits  [**]  34  Visit  [**] 7  Site:
Advertising/Patient Recruitment  [**]  36  Site  [**]

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 29 

 

 

Integrium, LLC. Confidential

 

   PASS THROUGH COSTS  UNIT COST  UNITS  MEASURE OF UNIT  TOTAL 8  Site: Archive
Fees  [**]  36  Site  [**] 9  Site: Database Recruitment Fee  [**]  36  Site 
[**] 10  Site: Start-up Costs  [**]  36  Site  [**] 11  Site: Regulatory Fee 
[**]  0  Site  [**] 12  Site: Pharmacy Fee  [**]  36  Site  [**] 13  Site: IRB
Fees  [**]  0  Total  [**] 14a  Central IRB - Protocol Submission  [**]  1 
Protocol  [**] 14b  Central IRB - Site Submissions  [**]  36  Protocol  [**]
14c  Central IRB annual renewal  [**]  36  Amend.  [**] 14d  Central IRB - Site
Specific Translations  [**]  10  Site  [**] 14e  Central IRB annual renewal 
[**]  36  Total  [**] 14f  Central IRB Closeout Fee  [**]  36  Site  [**] 14g 
Central IRB - Advertising Approval  [**]  36  Site  [**] 15  Estimated Central
Laboratory Fees  [**]  1  Total  [**] 16  Estimated CGM/Glucometer Fees  [**] 
0  Total  [**] 17  Estimated IWRS Fees  [**]  1  Total  [**] 18  EDC Platform
Product Usage  [**]  31  Total  [**] 19  EDC Coding System Integration Fee
[WHO/MEDRA]  [**]  1  Total  [**] 20  End of study archive CDs to sites; 2
copies to Sponsor  [**]  63  Total  [**] 21  Regulatory Binders  [**]  39 
Binder  [**] 22  Copying/ Printing  [**]  1  Total  [**] 23  Postal & Shipping
Fees  [**]  1  Total  [**]    PASS-THROUGH COSTS TOTAL           [**]   
PROJECT'S OVER-ALL TOTAL COST           $  12,342,808.81

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 30 

 

 

Integrium, LLC. Confidential

 

Integrium/Oramed

 

EXHIBIT 4

 

Study Payment Schedule

 

Payment Schedule

 

Monthly Management Fees   Month   $ Amount   Verification of Milestone
Completion/Deliverables Project Management Fees   January 2020   [**]   Paid
(ORA-D-014 Start-up) Project Management Fees   February 2020   [**]   Paid
(ORA-D-014 Start-up) Project Management Fees   March 2020   [**]   Invoiced
Monthly Project Management Fees   April 2020   [**]   Invoiced Monthly Project
Management Fees   May 2020   [**]   Invoiced Monthly Project Management Fees  
June 2020   [**]   Invoiced Monthly Project Management Fees   July 2020   [**]  
Invoiced Monthly Project Management Fees   August 2020   [**]   Invoiced Monthly
Project Management Fees   September 2020   [**]   Invoiced Monthly Project
Management Fees   October 2020   [**]   Invoiced Monthly Project Management Fees
  November 2020   [**]   Invoiced Monthly Project Management Fees   December
2020   [**]   Invoiced Monthly Project Management Fees   January 2021   [**]  
Invoiced Monthly Project Management Fees   February 2021   [**]   Invoiced
Monthly Project Management Fees   March 2021   [**]   Invoiced Monthly Project
Management Fees   April 2021   [**]   Invoiced Monthly Project Management Fees  
May 2021   [**]   Invoiced Monthly Project Management Fees   June 2021   [**]  
Invoiced Monthly Project Management Fees   July 2021   [**]   Invoiced Monthly
Project Management Fees   August 2021   [**]   Invoiced Monthly Project
Management Fees   September 2021   [**]   Invoiced Monthly Project Management
Fees   October 2021   [**]   Invoiced Monthly Project Management Fees   November
2021   [**]   Invoiced Monthly Project Management Fees   December 2021   [**]  
Invoiced Monthly Project Management Fees   January 2022   [**]   Invoiced
Monthly Project Management Fees   February 2022   [**]   Invoiced Monthly
Project Management Fees   March 2022   [**]   Invoiced Monthly Project
Management Fees   April 2022   [**]   Invoiced Monthly Project Management Fees  
May 2022   [**]   Invoiced Monthly Project Management Fees   June 2022   [**]  
Invoiced Monthly Project Management Fees   July 2022   [**]   Invoiced Monthly
Project Management Fees   August 2022   [**]   Invoiced Monthly Project
Management Fees   September 2022   [**]   Invoiced Monthly Project Management
Fees   October 2022   [**]   Invoiced Monthly Project Management Fees   November
2022   [**]   Invoiced Monthly Project Management Fees   December 2022   [**]  
Invoiced Monthly Project Management Fees   January 2023   [**]   Invoiced
Monthly Project Management Fees   February 2023   [**]   Invoiced Monthly
Project Management Fees   March 2023   [**]   Invoiced Monthly Project
Management Fees   April 2023   [**]   Invoiced Monthly Project Management Fees  
May 2023   [**]   Invoiced Monthly Project Management Fees   June 2023   [**]  
Invoiced Monthly     Total Monthly Management Fees:   [**]    

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 31 

 

 

Integrium, LLC. Confidential

 

Monthly Service Fees  Date  % Total Service Budget  % Milestone Service Budget 
$ Amount  Verification of Milestone Completion/Deliverables Contract Execution 
12/1/2017  5.15%  10.49%  [**]  Contract Execution EDC System Complete 
11/2/2020  0.82%  1.68%  [**]  UAT complete 1st Subject Randomized  12/8/2020 
2.06%  4.20%  [**]  Enrollment log 25% Subjects Randomized  3/9/2021  5.15% 
10.49%  [**]  Enrollment log 50% Subjects Randomized  6/8/2021  5.15%  10.49% 
[**]  Enrollment log 75% Subjects Randomized  9/7/2021  5.15%  10.49%  [**] 
Enrollment log 100% Subjects Randomized  12/7/2021  5.15%  10.49%  [**] 
Enrollment log 1st Subject Last Visit  12/21/2021  2.68%  5.45%  [**] 
Enrollment log 25% Subjects Last Visit  3/22/2022  2.68%  5.45%  [**] 
Enrollment log 50% Subjects Last Visit  6/21/2022  2.68%  5.45%  [**] 
Enrollment log Primary Database Lock  9/13/2022  3.71%  7.55%  [**]  Database
Lock 75% Subjects Last Visit  9/20/2022  2.68%  5.45%  [**]  Enrollment log 100%
Subjects Last Visit  12/20/2022  2.68%  5.45%  [**]  Enrollment log Final
Database Lock  3/28/2023  2.68%  5.45%  [**]  Database Lock Draft Final TLGs 
4/4/2023  0.69%  1.41%  [**]  Draft Final TLGs Total Milestone Based Services: 
   49.09%  100.00%  [**]                     Unit Based Payments:
Actual Units Invoiced Monthly  % Total Services Budget  # Units  Unit Cost  $
Amount  Verification of Milestone Completion/Deliverables SAE Management  1.83% 
36  [**]  [**]  Invoiced monthly as occurred          Total Unit
Based Services:  [**]                              Total Services:  [**]      
              Pass-through expenses  $ Amount  Verification of Milestone
Completion/Deliverables Monitoring Visit Travel Expenses  [**]  Invoiced as
Actuals Monthly Investigator Grants  [**]  Invoiced and Paid in Advance of
Payment to Vendor Site Start-up Costs  [**]  Invoiced and Paid in Advance of
Payment to Sites Site Advertising  [**]  Invoiced as Actuals Monthly Site
Archiving Fees  [**]  Invoiced as Actuals Monthly IRB Fees  [**]  Invoiced as
Actuals Monthly Meeting Planner  [**]  Invoiced and Paid in Advance of Payment
to Vendor Central Lab Vendor  [**]  Invoiced and Paid in Advance of Payment to
Vendor IWRS Vendor  [**]  Invoiced and Paid in Advance of Payment to Vendor
CGM/Glucometer Vendor  [**]  Invoiced and Paid in Advance of Payment to Vendor
EDC Platform Usage Fees  [**]  Invoiced as Actuals Monthly
Copying/Printing/Supplies  [**]  Invoiced as Actuals Monthly Postal & Shipping
Fees  [**]  Invoiced as Actuals Monthly Total Pass-through Budget:  [**]      
              Grand Total Budget:  $  12,342,808.81   

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 32 

 

 

Integrium, LLC. Confidential

 

Pass Through Advance Payment Schedule

 

   Contract Execution  TBD   Study Total Investigators' Meeting Planner:
80% invoiced start-up payment
20% paid upon final reconciliation  [**]  [**]  [**] Site Start-up Costs:
[**]/site x 36 sites  [**]  [**]  [**] Site Grant Payments:
Advance Payment = [**]/site X 36 sites  [**]  [**]  [**] Site Pharmacy Fees:
[**]/site x 36 sites  [**]  [**]  [**] Central Lab Vendor:
Start-up payment  [**]  [**]  [**] Pass-Through Advance Payment  [**]  [**] 
[**]

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 33 

 

 

Integrium, LLC. Confidential

 

EXHIBIT 5

 

Transfer of Regulatory Obligations

 

TRANSFER OF US FDA REGULATORY OBLIGATIONS FOR INVESTIGATIONAL PHARMACEUTICAL AND
BIOLOGIC PRODUCTS UNDER AN INVESTIGATIONAL NEW DRUG (IND) APPLICATION (21 CFR
312.52 and ICH E6)

 

Study Drug:ORMD-0801

 

IND #:

 

Protocol Title: A Double-Blinded, Placebo-controlled, Multi-center Randomized,
Phase 3 Study to Evaluate the Efficacy and Safety of ORMD-0801 in Subjects with
Type 2 Diabetes Mellitus with Inadequate Glycemic Control on Metformin
Monotherapy.

 

Pursuant to 21 CFR 312.52 and ICH E6, the following obligation(s) of the
Sponsor, Oramed Ltd. have been transferred to:

 

CRO Name: Integrium, LLC CRO Address: 14351 Myford Road   Tustin, CA 92780

 

            Obligation Assigned to:1 Responsibility  Reference  Integrium 
Oramed  Third Party Vendor A. 1. Preparation of all or part of an IND
application  312.23 21CFR  N/A  N/A  N/A                       2. Submission of
IND application to FDA, submit all Amendments to FDA     ☐  ☒  ☐               
     B. Maintain an IND with the following amendments, as necessary:            
                      1. Preparation of Protocol amendments (includes new
protocols, changes in protocols, adding new investigators)  312.30 21CFR  ☐  ☒ 
☐                       2. Preparation of  Chemistry, Manufacturing, and Control
amendments  312.31 21CFR  ☐  ☒  ☐                       3. Preparation of
Pharmacology and Toxicology amendments  312.31 21CFR  ☐  ☒  ☐                  
    4. Preparation of Clinical amendments  312.31 21CFR  ☐  ☒  ☐               
       5. Safety Reports  312.32 21CFR              (a) Preparation of initial
report     ☒  ☐  ☐     (b) Preparation of follow-up reports     ☒  ☐  ☐     (c)
Notifications to FDA (phone/fax or written)     ☐  ☐  ☒     (d) Notifications to
investigators     ☒  ☐  ☐                       6. Preparation of Annual
Reports  312.33 21CFR  ☐  ☐  ☒                       7. Preparation of response
to request for information or clinical hold  312.41, 312.42 CFR  ☐  ☒  ☐      
                8. Preparation of letter to withdraw an IND  312.38 CFR  ☐  ☒  ☐
                   

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 34 

 

 

Integrium, LLC. Confidential

 

            Obligation Assigned to:1 Responsibility  Reference  Integrium 
Oramed  Third Party Vendor C. Preparation and Update Investigative Brochure  21
CFR 312.55 (a)
ICH E6 5.12, 7.3  ☐  ☒                        D. Selecting investigators and
monitors  21 CFR 312.53  ☒  ☒  ☐                   1. Select qualified
investigators  21 CFR 312.53 (a);              (a) Identify qualified
investigators/sites  ICH E6 5.6.1   ☒  ☒  ☐     (b) Approve investigators/sites
for participation     ☒  ☒  ☐                       2. Control of drug          
      (a) Obtain required information from investigator (including signed Form
FDA 1572, CV)  21 CFR 312.53 (c);
ICH E6 5.14.2, 8.2  ☒  ☐  ☐     (b) Approved investigators for receipt of drug
shipment  21 CFR 312.53 (b);
ICH E6 5.14.2  ☒  ☐  ☐     (c) Ship drug to approved investigators  21 CFR
312.53 (b);
ICH E6 5.14.1, 5.14.4(a)  ☒  ☐  ☒     (d) Maintain shipment records  21 CFR
312.57 (a);
ICH E6 5.14.4(b)  ☒  ☐  ☒   3. Provide qualified monitors  21 CFR 312.53 (d);
ICH E6 5.18.2  ☒  ☐  ☐                       4. Informing investigators       
         (a) Review with investigators their regulatory responsibilities 
Guideline for the Monitoring of Clinical Investigations; ICH E6 5.18.4 (f)(g) 
☒  ☐  ☐     (b) Deliver investigator’s brochure  21 CFR 312.55 (a);
ICH E6 5.6.2  ☒  ☐  ☐     (c) Inform participating investigators of new safety
information about the study drug  21 CFR 312.55 (b);
ICH E6 5.16.2  ☒  ☐  ☐     (d) Notify participating investigators of all serious
unexpected adverse drug reactions  21 CFR 312.32 (c);
ICH E6 5.17.1  ☒  ☐  ☐                     E. Review of ongoing investigations 
                                 1. Monitoring the investigation  21 CFR 312.56 
☒  ☐  ☐          21 CFR 312.56 (a);
ICH E6 5.18.4            2. Discontinue investigator participation if not
compliant     ☒  ☒  ☐     (a) Notify FDA     ☒  ☐  ☐     (b) Assure disposal or
return of investigational drug  21 CFR 312.56 (b);
ICH E6 5.20  ☒  ☐  ☐                                           3. Provide
medical expertise to evaluate safety information  21 CFR 312.56 (c);
ICH E6 5.16.1  ☒  ☐  ☐                       4. Upon premature termination or
suspension of a trial:                 (a) Notify IRBs or notify investigators
of their responsibility to notify IRBs  21 CFR 312.56 (d);
ICH E6 5.21  ☒  ☐  ☐     (b) Notify investigators     ☒  ☐  ☐     (c) Assure
disposition of drug from sites to sponsor     ☒  ☐  ☐     (d) Notify FDA     ☐ 
☐  ☒

 



Project: Oramed Ltd.

               ORA-D-013-2



Page 35 

 

 

Integrium, LLC. Confidential

 

            Obligation Assigned to:1 Responsibility  Reference  Integrium 
Oramed  Third Party Vendor F. Trial Data Handling and Reporting                 
               (a) Manage an independent date safety monitoring committee  ICH
E6 5.5.2  NA  NA  NA     (b) Data Management  ICH E6 5.5.1  ☒  ☐  ☐     (c)
Statistical plan and/or analysis  ICH E6 5.5.1  ☒  ☐  ☐     (d) Final study
report  ICH E6 5.5.1  ☒  ☒  ☐                     G. Recordkeeping and record
retention  21 CFR 312.57                                1. Maintain sponsor
records and reports, other than shipment records (see C.2.d), during the course
of the investigation  21 CFR 312.57 (b),
312.58 (a); ICH E6
5.5.6, 5.5.7, 8  ☒  ☐  ☐   2. Archive sponsor records and reports according to
applicable regulatory requirements.  21 CFR 312.57
(a)(b)(c), 312.58 (a);
ICH E6 5.5.8, 5.5.11, 8  ☐  ☒  ☐   3. Retain reserve samples of the test
articles and reference standards used in bioequivalence or bioavailability
studies  21 CFR 312.57 (d);
ICH E6 5.14.5(b)  ☐  ☒  ☐                   H.  Disposition of unused supply of
investigational drug                                   1. Assure return of drug
from site to sponsor  21 CFR 312.59; ICH  ☒  ☐  ☒   2. Conduct final disposition
or destruction of drug  E6 5.14.4 (c)(d),
5.18.4 (c)(iv)(v)  ☐  ☐  ☒                   I. Application for FDA approval to
export investigational drug                 (a) Content  21 CFR 312.110;  ☐  ☒ 
☐     (b) Format  ICH E6 5.14.2  ☐  ☒  ☐                     J. Obtain
investigator financial disclosure information  21 CFR 312.53 (c)(4)             
                  1. Initial collection prior to study participation     ☒  ☐  ☐
  2. Responsibility for the one year follow-up financial disclosure collection
shall remain with the Sponsor (one year following the completion of the study) 
   ☐  ☒  ☐

 

1If responsibility for an item is shared between Oramed and Integrium, both
boxes will be checked.

 

According to 21 CFR 312.52(b), “A contract research organization that assumes
any obligation of a sponsor shall comply with the specific regulations in this
chapter applicable to this obligation and shall be subject to the same
regulatory action as a sponsor for failure to comply with any obligation assumed
under these regulations.” The assignment of responsibility does not preclude
either the sponsor or the CRO from participating in the requirements of the CFR.

 

Oramed Ltd.                       /s/ Miriam Kidron   September 16, 2020    
Name: Miriam Kidron   Date     Title: CSO     Integrium LLC.                    
  /s/ Jessica Coutu     September 16, 2020     Name: Jessica Coutu   Date    
Title: Sr. VP of Clinical Operations    

 

 

Project: Oramed Ltd.

               ORA-D-013-2



Page 36 



 

 